Case: 1:20-cv-00001-GHD-RP Doc #: 40 Filed: 06/15/21 1 of 1 PagelD #: 266

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ESTATE OF JIM W, BENJAMIN,
DECEASED, SCOTT BENJAMIN and
BRETT BENJAMIN, individually and as

Co-Executors of the Estate of Jim W. Benjamin, PLAINTIFFS,
VERSUS CAUSE NO.: 1:20-CV-001-GHD-RP
LAKEVIEW LOAN SERVICING, LLC, DEFENDANT.

ORDER DISMISSING WITHOUT PREJUDICE

 

THIS CAUSE IS BEFORE THE COURT, on the Joint Stipulation for Dismissal [39]
filed by the Parties that outlined the contingent settlement they have agreed upon which is
subject to the approval of the Chancery Court of Alcorn County, Mississippi, and the Bankruptcy
Court of the Northern District of Mississippi. ‘The Court finds the Stipulation well taken,

ACCORDINGLY, IT IS ORDERED:

That the above styled cause of action shall be removed from the Court’s active docket
and dismissed without prejudice pending the approval of the Chancery Court of Alcorn County,
Mississippi, and the Bankruptcy Court of the Northern District of Mississippi. The Parties shall
inform the Court once approval has been granted. If for any reason settlement is not fully

consummated, the Court may for cause return the case to the active docket.

SO ORDERED, this the /S day of June, 2021.

Ae. Xv f crcl

UNITED STATES DISTRICT JUDGE
